UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7059


RECO LAMONT MILLER,

                     Plaintiff - Appellant,

              v.

NYEEMO MOORE; MITCHELL ROBINSON,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Bruce H. Hendricks, District Judge. (4:19-cv-01552-BHH)


Submitted: November 21, 2019                                 Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reco Lamont Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reco L. Miller appeals the district court’s order dismissing his complaint for failure

to prosecute and failure to comply with court orders, pursuant to Fed. R. Civ. P. 41(b). We

review a district court’s dismissal under Rule 41(b) for abuse of discretion. Simpson v.

Welch, 900 F.2d 33, 35-36 (4th Cir. 1990). We have reviewed the record and find no abuse

of discretion. Accordingly, we affirm for the reasons stated by the district court. Miller v.

Moore, No. 4:19-cv-01552-BHH (D.S.C. July 2, 2019). We also deny Miller’s motion to

appoint counsel.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2